DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bit-Babik et al. (US 2018/0069438; “Bit-Babik”) in view of Leabman (US 2017/0077736; reference of record).
Regarding claim 1, Bit-Babik teaches a wireless power transmission apparatus (figure 1) comprising:
a plurality of antennas (104 is an antenna array; para. [0017]) configured to form radio-frequency (RF) waves (para. [0034]);
a memory (210 within 102; figure 2) configured to store a plurality of electromagnetic-wave distribution maps, which respectively correspond to a plurality of transmission conditions for transmitting the RF waves (The memory stores a variety of 
a processor (205),
wherein the processor (205) is configured to:
determine a position of an electronic device (112; para. [0038]) and a position of a living body (150; para. [0039]);
determine a transmission condition for transmitting the RF waves, which causes an electromagnetic wave having a magnitude that does not exceed a first threshold to be applied to a position of the living body while being beam-formed at a position of the electronic device, using al least same of the plurality of electromagnetic-wave distribution maps (Para. [0043]-[0044] discuss beam selecting and power setting configuring to generate power transmission waves that do not exceed regulatory limits for a person.); and
generate the RF waves based on the determined transmission condition using the plurality of antennas (para. [0043]-[0044]), and
wherein each of the plurality of electromagnetic-wave distribution maps represents a magnitude of an electromagnetic wave at at least one point around the wireless power transmission apparatus in a case in which the RF waves are formed based on each of the plurality of transmission conditions (Power transmission conditions are used to generate a particular power density. Para. [0043]-[0044]).
Bit-Babik fails to teach the plurality of antennas being patch antennas.
However, it is well-known to those of ordinary skill in the art to embody power transmission antennas with patch antennas. For example, see para. [0292] of Leabman.

As for claims 2-4, Bit-Babik teaches wherein the processor is configured to: as at least a part of determining the transmission condition for transmitting the RF waves, which causes the electromagnetic wave having the magnitude that does not exceed the first threshold to be applied to the position of the living body using the at least some of the plurality of electromagnetic-wave distribution maps (Para. [0043]-[0044] discuss beam selecting and power setting configuring to generate power transmission waves that do not exceed regulatory limits for a person.), 
determine a transmission condition candidate corresponding to the position of the electronic device (para.[0043]-[0044]); and 
determine whether the electromagnetic wave having the magnitude that does not exceed the first threshold is applied to the position of the living body using a first electromagnetic-wave distribution map corresponding to the determined transmission condition candidate (The power setting is determined according to the condition based on the position of the electronic device. Para. [0044]);
wherein the processor is configured to: as at least a part of determining the transmission condition for transmitting the RF waves, which causes the electromagnetic wave having the magnitude that does not exceed the first threshold to be applied to the position of the living body, using the at least some of the plurality of electromagnetic-
determine the transmission condition candidate as the transmission condition for transmitting the RF waves when the magnitude of the electromagnetic wave at the position of the living body in the first electromagnetic-wave distribution map does not exceed the first threshold (The power setting is determined according to the condition based on the position of the electronic device. The chosen power setting does not exceed regulatory limits for a person. Para. [0044]);
wherein the processor is configured to: as at least a part of determining the transmission condition for transmitting the RF waves, which causes the electromagnetic wave having the magnitude that does not exceed the first threshold to be applied to the position of the living body, using the at least some of the plurality of electromagnetic-wave distribution maps (Para. [0043]-[0044] discuss beam selecting and power setting configuring to generate power transmission waves that do not exceed regulatory limits for a person. NOTE: This limitation is found in parent claim 2),
select a second electromagnetic-wave distribution map, which causes the magnitude of the electromagnetic wave at the position of the living body not to exceed the first threshold when the magnitude of the electromagnetic wave at the position of the living body in the first electromagnetic-wave distribution map exceeds the first threshold; and determine a transmission condition corresponding to the second electromagnetic-wave distribution map as the transmission condition for transmitting the RF waves (There are various distribution maps generated by Bit-Babik according to a multitude of 
As for claims 5-7, Bit-Babik teaches wherein the processor is configured to: as at least a part of determining the transmission condition for transmitting the RF waves, which causes the electromagnetic wave having the magnitude that does not exceed the first threshold to be applied to the position of the living body, using the at least some of the plurality of electromagnetic-wave distribution maps (Para. [0043]-[0044] discuss beam selecting and power setting configuring to generate power transmission waves that do not exceed regulatory limits for a person.), 
select, among the plurality of electromagnetic-wave distribution maps, a third electromagnetic-wave distribution map, which causes the magnitude of the electromagnetic wave at the position of the living body not to exceed the first threshold and causes the magnitude at the electromagnetic wave at the position of the electronic device to exceed the second threshold; and determine a transmission condition corresponding to the third electromagnetic-wave distribution map as the transmission condition for transmitting the RF waves (There are various distribution maps generated by Bit-Babik according to a multitude of parameters, including: position of person, position of device, power threshold, and power density distribution. Para. [0044]);
wherein the processor is configured to: as at least a part of determining the transmission condition for transmitting the RF waves, which causes the electromagnetic wave having the magnitude that does not exceed the first threshold to be applied to the position of the living body, using the at least some of the plurality of electromagnetic-wave distribution maps (Para. [0043]-[0044] discuss beam selecting and power setting 
select, among the plurality of electromagnetic-wave distribution maps, at least one electromagnetic-wave distribution map candidate in which the magnitude of the electromagnetic wave at the position of the living body does not exceed the first threshold (Para. [0044]); 
select a fourth electromagnetic-wave distribution map in which the magnitude of the electromagnetic wave at the position of the electronic device is largest among the at least one electromagnetic-wave distribution map in which the magnitude of the electromagnetic wave at the position of the electronic device exceeds the second threshold among the al least one electromagnetic-wave distribution map; and determine a transmission condition corresponding to the fourth electromagnetic-wave distribution map as the transmission condition for transmitting the RF waves (There are various distribution maps generated by Bit-Babik according to a multitude of parameters, including: position of person, position of device, power threshold, and power density distribution. Para. [0044]);
wherein the processor is configured to: as at least a part of determining the transmission condition for transmitting the RF waves, which causes the electromagnetic wave having the magnitude that does not exceed the first threshold to be applied to the position of the living body, using the at least some of the plurality of electromagnetic-wave distribution maps (Para. [0043]-[0044] discuss beam selecting and power setting configuring to generate power transmission waves that do not exceed regulatory limits for a person. NOTE: This limitation is found in parent claim 5),

select a fifth electromagnetic-wave distribution map in which the magnitude of the electromagnetic wave at the position of the electronic device is largest among the at least one electromagnetic-wave distribution map candidate: and determine a transmission condition corresponding to the fifth electromagnetic-wave distribution map as the transmission condition for transmitting the RF waves (There are various distribution maps generated by Bit-Babik according to a multitude of parameters, including: position of person, position of device, power threshold, and power density distribution. Para. [0044]).
Regarding claims 8-10, Bit-Babik teaches wherein the processor is configured to: determine at least one of a position or an electromagnetic-wave-related characteristic of at least one of at least one object or at least one structure in an environment in which the wireless power transmission apparatus is disposed; and update at least some of the plurality of electromagnetic-wave distribution maps based at least on the at least one of the position or the electromagnetic-wave-related characteristic of the at least one of the at least one object or the at least one structure (Para. [0046]-[0047] discuss identifying RF scatterers and adjusting the power signals accordingly);
wherein the processor is configured to: as at least a part of updating the at least some of the plurality of electromagnetic-wave distribution maps, update the at least some of the plurality of electromagnetic-wave distribution maps by correcting an 
wherein the processor is configured to: as at least a part of updating at least some of the plurality of electromagnetic- wave distribution maps, update the at least some of the plurality of electromagnetic-wave distribution maps by performing an RF wave formation simulation for each of the plurality transmission conditions using the at least one of the position or the electromagnetic-wave-related characteristic of the at least one of the at least one object or the at least one structure in the environment in which the wireless power transmission apparatus is disposed (Para. [0046]-[0047]).
Regarding claims 11-15, Bit-Babik teaches a communication circuit (215),
wherein the processor (205) is configured to:
determine at least one of a position or an electromagnetic-wave-related characteristic of at least one of at least one object or at least one structure (RF scatterer. Para. [0046]) in an environment in which the wireless power transmission apparatus is disposed;
transmit the at least one of the position or the electromagnetic-wave-related characteristic of the at least one of the at least one object or the at least one structure to another electronic device through the communication circuit; and receive, through the communication circuit, a plurality of updated electronic wave distribution maps, which are generated by the another electronic device and are obtained as an RF wave 
wherein the memory is configured to: store associated information between spatial coordinates of subspaces obtained by dividing a surrounding space of the wireless power transmission apparatus into a predetermined number and transmission conditions for causing the RF waves to be beam-formed at the spatial coordinates (The volume 120 is separated by various structures, including: doors, windows, openings, people, devices, and RF scatterers. Para. [0037], [0046]);
wherein the transmission conditions in the associated information includes at least one of a phase adjustment degree or amplitude information of an electrical signal input to each of the plurality of patch antennas (The phase and amplitude of the signal will inherently determine the shape and power density of the main lobe 140.);
wherein the processor is configured to: as at least a part of determining the transmission condition for transmitting the RF waves, which causes an electromagnetic wave having the magnitude that does not exceed the first threshold to be applied to the position of the living body using the at least some of the plurality of electromagnetic-wave distribution maps (Para. [0043]-[0044] discuss beam selecting and power setting configuring to generate power transmission waves that do not exceed regulatory limits for a person.),
determine a first transmission condition corresponding to the position of the electronic device using the associated information (para. [0043]-[0044]); and

wherein the processor is configured to: as at least a part of determining the transmission condition for transmitting the RF waves, which causes the electromagnetic wave having the magnitude that does not exceed the first threshold to be applied to the position of the living body using the at least some of the plurality of electromagnetic-wave distribution maps (Para. [0043]-[0044] discuss beam selecting and power setting configuring to generate power transmission waves that do not exceed regulatory limits for a person. NOTE: This limitation is found in parent claim 14), 
select a second electromagnetic-wave distribution map, which causes the magnitude of the electromagnetic wave at the position of the living body not to exceed the first threshold when the magnitude of the electromagnetic wave at the position of the living body in the first electromagnetic-wave distribution map exceeds the first threshold; determine a transmission condition corresponding to the second electromagnetic-wave distribution map using the associated information; and determine the transmission condition corresponding to the second electromagnetic-wave distribution map as the transmission condition for transmitting the RF waves (There are various distribution maps generated by Bit-Babik according to a multitude of parameters, including: position of person, position of device, power threshold, and power density distribution. Para. [0044]).

Conclusion
The prior art made of record and not relied upon teach wireless power transmission systems, comprising: antennas, memory units, processors, position detection units, and power controllers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        November 30, 2021